Fund Profile January 31, 2008 BRANDES INVESTMENT TRUST · Brandes Institutional Enhanced Income Fund This profile summarizes key information about Brandes Institutional Enhanced Income Fund (the “Fund”) that is included in the Fund’s prospectus.The Fund’s prospectus includes additional information about the Fund, including a more detailed description of the risks associated with investing in the Fund that you may want to consider before you invest. You may obtain the prospectus and other information about the Fund at no cost to you by calling (800) 331-2979 or contacting your financial representative. 1 Investment Objective of the Fund The Fund seeks to maximize total return, consisting of both current income and capital appreciation. Principal Investment Strategies of the Fund The Fund actively manages a diversified portfolio comprised approximately 70% of debt securities and 30% of equity securities. Its debt obligations include, but are not limited to, debt securities issued by U.S. and foreign companies, debt obligations issued or guaranteed by the U.S. Government and foreign governments and their agencies and instrumentalities, and U.S. and foreign mortgage-backed securities, collateralized mortgage obligations and asset-backed debt securities.Its equity securities include common and preferred stocks of U.S. and foreign companies and securities convertible into such stocks. Brandes Investment Partners, L.P., the investment advisor to the Fund (the “Advisor”), generally uses the principles of value investing to analyze and select debt securities for the Fund’s investment portfolio. The Fund invests in debt securities that can be purchased at a price or yield premium over U.S. Treasury securities (or other risk free securities) which the Advisor believes to be attractive based on the Advisor’s assessment ofeach debt security’s intrinsic value. The Advisor’s assessment of intrinsic value is based upon an analysis of the issuers’ ability to repay, the quality of the collateral (if any), liquidity, and other factors. The Advisor may also employ other types of analysis in assessing the attractiveness of a debt security, relying on present day pricing information, roll-down analysis, comparisons of a debt security’s yield with yields offered by other debt securities of similar quality and average life, and scenario analysis. The Fund invests in both investment-grade debt securities and non-investment grade debt securities (also known as “high-yield bonds” or “junk bonds”). The Advisor deems any debt security rated at least BBB- (or its equivalent) by one or more of Moody’s, Standard & Poor’s, or Fitch, or any debt security that has been determined by the Advisor to be of comparable quality, to be investment grade. At least 75% of the Fund’s total assets must be investment grade, measured at the time of purchase. Non-investment grade debt securities may be rated as low as D, may be in default of payment of principal and/or interest, or may not be rated. Although the Fund invests in debt securities of any maturity, under normal market conditions the Advisor seeks to maintain the duration of the Fund’s portfolio within 10% (above or below) the duration of the Lehman Brothers Aggregate Index.“Duration” is a measure of the sensitivity of a security’s price to changes in interest rates. The Fund’s equity investments are generally issued by U.S. and foreign companies whose market capitalizations (market value of publicly traded securities) rank in the top 250 companies worldwide. The Advisor generally uses the principles of value investing in selecting equity securities for the Fund’s portfolio.Applying this philosophy, the Advisor views stocks as small pieces of businesses for sale. It seeks to purchase a diversified group of these businesses when they are undervalued at prices its research indicates are well below their true long-term, or intrinsic, values. By purchasing equity securities whose current prices it believes are considerably below their intrinsic values, the Advisor believes it can buy not only a possible margin-of-safety against price declines, but also an attractive opportunity for profit over the business cycle. 2 The Fund’s portfolio is not subject to any specific geographic diversification requirements.Countries in which the Fund may invest include the United States and the nations of Europe, North and South America, Australia, Africa and Asia.Generally no more than 10% of the value of the Fund’s total equity assets, measured at the time of purchase, may be invested in equity securities of companies located in emerging securities markets throughout the world.The Fund may invest up to 25% of its total fixed income assets, measured at the time of purchase, in non-U.S. dollar securities, and may engage in currency hedging. The Fund may use derivative instruments, such as options contracts, futures contracts and swap agreements, for risk management purposes or otherwise as part of its investment strategies. Additional information about the Fund’s investments will be available in the Fund’s annual and semi-annual reports to shareholders.In the Fund’s annual report, you will find a discussion of the market conditions and investment strategies that significantly affected the Fund’s performance during the period of the report.You may obtain these reports at no cost by calling (800) 331-2979. Principal Risks of Investing in the Fund General Risk of Fixed Income Securities.As with most fixed income funds, the income on and value of your shares in the Fund will fluctuate along with interest rates. When interest rates rise, the market prices of the debt securities the Fund owns usually decline. When interest rates fall, the prices of these securities usually increase. Generally, the longer the Fund’s average portfolio maturity and the lower the average quality of its portfolio, the greater the price fluctuation. The price of any security owned by the Fund may also fall in response to events affecting the issuer of the security, such as its ability to continue to make principal and interest payments or its credit rating. Interest Rates Risk.The income generated by debt securities owned by the Fund will be affected by changing interest rates.In addition, as interest rates rise the values of fixed income securities held by the Fund are likely to decrease.Securities with longer durations tend to be more sensitive to changes in interest rates, usually making them more volatile than securities with shorter durations.Falling interest rates may cause an issuer to redeem or “call” a security before its stated maturity, which may result in the Fund having to reinvest the proceeds in lower yielding securities. Credit Risk.Fixed income securities are subject to varying degrees of credit risk, which are often reflected in credit ratings.The value of an issuer’s securities held by the Fund may decline in response to adverse developments with respect to the issuer.In addition, the Fund could lose money if the issuer or guarantor of a fixed income security is unable or unwilling to make timely principal and interest payments or to otherwise honor its obligations. 3 Liquidity Risk.Liquidity risk exists when particular investments are difficult to purchase or sell. The Fund’s investments in illiquid securities may reduce the return of the Fund because it may be unable to sell such illiquid securities at an advantageous time or price. Investments in foreign securities, derivatives (e.g. options on securities, securities indexes, and foreign currencies) and securities with substantial market or credit risk tend to have the greatest exposure to liquidity risk. High Yield Risk.As a result of its investments in high yield securities and unrated securities of similar credit quality, the Fund may be subject to greater levels of interest rate, credit and liquidity risk than portfolios that do not invest in such securities. High yield securities are considered predominantly speculative with respect to the issuer’s continuing ability to make principal and interest payments.In addition, an economic downturn or period of rising interest rates could adversely affect the market for high yield securities and reduce the Fund’s ability to sell its high yield securities. If the issuer of a security is in default with respect to interest payments or principal payments, the Fund may lose its entire investment in the security. Mortgage Risk.Mortgage-related securities are subject to certain additional risks. Rising interest rates tend to extend the duration of mortgage-related securities, making them more sensitive to changes in interest rates.As a result, when holding mortgage-related securities in a period of rising interest rates, the Fund may exhibit additional volatility.In addition, mortgage-related securities are subject to prepayment risk.When interest rates decline, borrowers may pay off their mortgages sooner than expected. This can reduce the returns of the Fund because it will have to reinvest that money at the lower prevailing interest rates. Equity Securities.The values of equity securities fluctuate in response to the activities of individual companies and general stock market and economic conditions, and stock prices may go down over short or even extended periods.Stocks are more volatile – likely to go up or down in price, sometimes suddenly – and are riskier than some other forms of investment, such as short-term high grade fixed income securities.“Value” equity securities can underperform the stock market as a whole and other types of equity securities.Such securities can continue to be undervalued by the market for long periods of time and may never realize the full value anticipated by the Advisor. Risks of International Investing.Investments in foreign securities involve special risks.Investments in securities issued by entities outside the United States may be affected by conditions affecting local or regional political, social or economic stability; different accounting, auditing, financial reporting and legal standards and practices in some countries; expropriations; changes in tax policy; greater market volatility; and differing securities market structures and practices.Because the Fund may invest in securities payable in foreign (non-U.S.) currencies, it is also subject to the risk that those currencies will decline in value relative to the U.S. dollar, thus reducing the Fund’s return. Emerging Markets and Related Risks.Investing in emerging market securities involves risks which are in addition to the usual risks inherent in foreign investments.Some emerging markets countries may have fixed or managed currencies that are not free-floating against the U.S. dollar.Certain of these currencies have experienced substantial fluctuations or a steady devaluation relative to the U.S. dollar. The economies of some countries may differ favorably or unfavorably from the U.S. economy in such respects as rate of growth of gross domestic product, rate of inflation, capital reinvestment, resource self-sufficiency, number and depth of industries forming the economy’s base, condition and stability of financial institutions, governmental controls and investment restrictions that are subject to political change and balance of payments position.Further, investors may face greater difficulties or restrictions with respect to investments made in emerging markets countries than in the U.S. 4 Emerging securities markets typically have substantially less volume than U.S. markets, securities in many of such markets are less liquid, and their prices often are more volatile than of comparable U.S. companies.Such markets often have different clearance and settlement procedures for securities transactions, and in come markets there have been times when settlements have been unable to keep pace with the volume of transactions, making it difficult to conduct transactions.Delays in settlement could result in temporary periods when assets which the Fund desires to invest in emerging markets may be uninvested.Settlement problems in emerging markets countries also could cause the Fund to miss attractive investment opportunities.Satisfactory custodial services may not be available in some emerging markets countries, which may result in the Fund’s incurring additional costs and delays in the transportation and custody of such securities. Derivative Risks.The Fund’s use of derivative instruments involves risks different from, and possibly greater than, the risks associated with investing directly in securities and other traditional investments.Derivatives are subject to a number of risks described elsewhere in this section, such as liquidity risk, interest rate risk, and credit risk.They also involve the risk of mispricing or improper valuation, risks inherent to fluctuating markets, portfolio management risks, the risk of imperfect documentation and the risk that changes in the value of the derivative may not correlate perfectly with the underlying asset, rate or index.When investing in a derivative instrument, the Fund could lose more than the principal amount invested.Also, suitable derivative transactions may not be available in all circumstances and there can be no assurance that the Fund will engage in these transactions to reduce exposure to other risks when that would be beneficial.In addition, the Fund’s use of derivatives may increase the taxes payable by shareholders. Bar Chart and Performance Table Because the Fund is new, it does not have a full calendar year performance record to compare against other mutual funds or broad measures of securities market performance such as indices.Performance information will be available after the Fund has been in operation for one calendar year. Fees and Expenses The Fund has three classes of shares – Class I shares for institutional investors, Class E shares which pay service fees to intermediaries providing non-distribution services to their clients who own shares of the Fund, and Class S shares which pay intermediaries fees for providing distribution and non-distribution services to their clients who own shares of the Fund.Class S shares are not currently being sold. 5 As an investor in the Fund, you will pay the following fees and expenses based on an estimate of the Fund’s first fiscal period.Annual Fund operating expenses are paid out of Fund assets and are reflected in its share price.If you purchase shares though a bank, broker or other investment representative, they may charge you an account-level fee for additional services provided to you in connection with your investment in the Fund. Shareholder Fees (fees paid directly from your investment) Enhanced Income Fund Class I Class E Class S Maximum Sales Charge (Load) Imposed on Purchases None None None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None None None Maximum Contingent Deferred Sales Charge None None None Redemption Fee None None None Annual Fund Operating Expenses* (fees paid from Fund assets) Management fees 0.40% 0.40% 0.40% Distribution (rule 12b-1) fees 0.00% 0.00% 0.25% Other expenses Shareholder service fees 0.05% 0.25% 0.25% Other expenses 0.15% 0.15% 0.15% Total Other expenses 0.20% 0.40% 0.40% Total annual Fund operating expenses 0.60% 0.80% 1.05% Fee waiver/expense reimbursement (0.05%) (0.05%) (0.05%) Net annual Fund operating expenses 0.55% 0.75% 1.00% *The Advisor has agreed with Brandes Investment Trust to limit the Fund’s Class I, Class E and Class S annual operating expenses, including repayment of previous waivers, to the following percentages of the Fund’s average daily net assets attributable to such Classes through the Fund’s fiscal year ended September 30, 2008 – 0.55%, 0.75%, and 1.00%, respectively. 6 Use the following tables to compare fees and expenses of the Fund with those of other funds.It illustrates the amount of fees and expenses you would pay assuming the following: · $10,000 investment in the Fund · 5% annual return · all distributions are reinvested · redemption at the end of each period · no changes in the Fund’s operating expenses · reimbursement of fees and expenses as indicated above Because these examples are hypothetical and for comparison only, your actual costs may be different. Expense Examples 1 Year 3 Years Enhanced Income Fund – Class I $56 $187 Enhanced Income Fund – Class E $77 $250 Enhanced Income Fund – Class S $102 $329 Investment Advisor The Fund’s Advisor, Brandes Investment Partners, L.P., has been in business, through various predecessor entities, since 1974.As of December 31, 2007, the Advisor managed approximately $111.7 billion in assets for various clients, including corporations, public and corporate pension plans, foundations and charitable endowments, and individuals.The Advisor’s offices are at 11988 El Camino Real, Suite 500, San Diego, California 92130. Managers of the Fund. The Fund’s investment portfolio is team-managed by an investment committee of the Advisor, whose members are senior portfolio management professionals of the firm.The Advisor also provides certain officers for the Trust. 7 How To Buy Fund Shares The Fund has three Classes of shares – Class I, Class E and Class S shares.Class S shares are not currently being sold.The Fund sells shares only to certain institutional investors.Institutions which may invest in the Fund include qualified retirement and deferred compensation plans and trusts used to fund those plans, (including but not limited to those defined in section 401(a), 403(b), or 457 of the Internal Revenue Code (the “Code”)), “rabbi trusts,” foundations, endowments, corporations and other taxable and tax-exempt investors that would otherwise generally qualify as advisory clients of the Advisor.Others who may invest in the Fund include Trustees of the Trust, officers and employees of the Advisor, the Administrator and the Distributor, and their immediate family members, and certain other persons determined from time to time by the Distributor (including investment advisors or financial planners or their clients who may clear transactions through a broker-dealer, bank or trust company which maintains an omnibus account with the Fund’s Transfer Agent).If you purchase or redeem shares through a trust department, broker, dealer, agent, financial planner, financial services firm or investment advisor, you may pay an additional service or transaction fee to that institution.Except as indicated below, individual investors may not purchase shares, either directly or through brokerage accounts. Minimum Initial Investment The minimum initial investment in each Class of the Fund is generally $5 million.There is no minimum subsequent investment.The Distributor may waive the minimum investment for financial intermediaries and other institutions making continuing investments in the Fund on behalf of underlying investors and from time to time for other investors, including retirement plans and employees of the Advisor. Purchases through a Securities Dealer You may purchase shares of the Fund through a securities dealer which has an agreement with the Distributor (a “selected dealer”).Selected dealers are authorized to designate other intermediaries to accept purchase and redemption orders on the Fund’s behalf.The Fund will price your order for shares of each Class at the net asset value per share (“NAV”) of the Class next computed after it is accepted by an authorized dealer or the dealer’s authorized designee.The Trust and the Distributor reserve the right to cancel an order for which payment is not received from a selected dealer by the third business day following the order.A selected dealer may impose postage and handling charges on your order. Purchases through the Transfer Agent To purchase shares of the Fund directly from the Fund’s Transfer Agent, complete the Account Application (available from the Fund’s Transfer Agent or a selected dealer) and mail it to the Transfer Agent at the address shown on the Application.You may pay by a check with the Application, or by a wire transfer of funds as described below.You can make additional investments by wire or by mailing a check, together with the investment form from a recent account statement. 8 Wire transfer instructions may be obtained by contacting the Fund’s Transfer Agent at (617) 946-1945. How to Sell Fund Shares How to Redeem Shares Your shares may be redeemed only by instructions from the registered owner of your shareholder account.If you are a participant in a retirement or other plan, direct your redemption requests to the plan sponsor or administrator, which may have special procedures for processing such requests and is responsible for forwarding requests to the Fund’s Transfer Agent. You may redeem shares of either Class by contacting your selected dealer or authorized intermediary.The selected dealer or authorized intermediary can arrange for the repurchase of the shares through the Fund’s distributor at the NAV of the Class next determined after the selected dealer or authorized intermediary receives your instructions.The selected dealer or authorized intemediary may charge you for this service.If your shares are held in a selected dealer’s or authorized intermediary’s “street name,” you must redeem them through the dealer or intermediary. You may also redeem shares by mailing instructions to the Fund’s Transfer Agent, State Street Bank and Trust Company, P.O. Box 642, Boston, Massachusetts 02117-9818, or by delivering instructions to the Fund’s Transfer Agent at 200 Clarendon Street, 16th Floor, Boston, Massachusetts 02116.The instructions must specify the name of the Fund, the Class of shares to be redeemed, the number of shares or dollar amount to be redeemed and your name and account number.A corporation, partnership, trust or fiduciary redeeming shares must submit written evidence of authority acceptable to the Fund’s Transfer Agent and the signature must be medallion guaranteed.The price you will receive for Fund shares redeemed is the next determined NAV for the shares after the Fund’s Transfer Agent has received a completed redemption request. Telephone Redemptions You may establish telephone redemption privileges by checking the appropriate box and supplying the necessary information on the Account Application.You can then redeem shares by telephoning the Transfer Agent at (617) 937-1945, between the hours of 9:00 a.m. and 4:00 p.m. Eastern time on a day when the New York Stock Exchange is open for trading.If the Fund’s Transfer Agent receives your redemption request before 4:00 p.m. Eastern time on a day when the New York Stock Exchange is open for trading, it will process your request that day; otherwise, it will process your request on the next business day.Institutional investors may also make special arrangements with the Transfer Agent for designating personnel who are authorized to place telephone redemption requests. The Trust will use procedures, such as assigned personal identification numbers, designed to provide reasonable verification of the identity of a person making a telephone redemption request.The Trust reserves the right to refuse a telephone redemption request if it believes that the person making the request is neither the record owner of the shares being redeemed nor otherwise authorized by the shareholder to request the redemption.You will be promptly notified of any refused request for a telephone redemption.If these normal identification procedures are not followed, the Trust or its agents could be liable for any loss, liability or cost which results from acting upon instructions of a person believed to be a shareholder telephone redemption. 9 Redemption Payments Redemption payments will be made within seven days after receipt by the Fund’s Transfer Agent of the written or telephone redemption request, any share certificates, and, if required, a signature guarantee and any other necessary documents, except as indicated below.In consideration of the best interests of the remaining shareholders and to the extent permitted by law, the Trust reserves the right to pay any redemption proceeds in whole or in part by distributing securities held by the Fund instead of cash, although it is highly unlikely that shares would ever be so redeemed “in kind.”If your shares are redeemed in kind, you will incur transaction costs when you sell the securities distributed to you.Payment may be postponed or the right of redemption suspended at times when the New York Stock Exchange is closed for other than customary weekends and holidays, when trading on such Exchange is restricted, when an emergency exists as a result of which disposal by the Trust of securities owned by the Fund is not reasonably practicable or it is not reasonably practicable for the Trust fairly to determine the value of the Fund’s net assets, or during any other period when the SEC so permits. Redemption proceeds are generally paid by check.However, at your request, the Fund’s Transfer Agent will wire redemption proceeds of $300 or more to your bank account.Requests for redemption by wire should include the name, location and ABA or bank routing number (if known) of the designated bank and your bank account number. Redemption of Small Accounts If the value of your investment in the Fund falls below $100,000 because of redemptions, the Trust may notify you, and if your investment value remains below $100,000 for a continuous 60-day period, the Trust may redeem your shares of the Fund.However, the Trust will not redeem shares based solely upon changes in the market that reduce the NAV of your shares.The minimum account size requirements do not apply to shares held by officers or employees of the Advisor or its affiliates or Trustees of the Trust.The Trust reserves the right to modify or terminate these involuntary redemption features at any time upon 60 days’ notice. Policy on Disruptive Trading The Fund is designed as a long-term investment and, therefore, is not appropriate for “market timing” or other trading strategies that entail rapid or frequent investment and disinvestment which could disrupt orderly management of the Fund’s investment portfolio (“disruptive trading”). The Board of Trustees has adopted policies and procedures reasonably designed to monitor Fund trading activity and, in cases where disruptive trading activity is detected, to take action to stop such activity.The Fund reserves the right to modify these policies at any time without shareholder notice.In particular, the Fund or the Fund’s distributor (the “Distributor”) may, without any prior notice, reject a purchase order of any person acting on behalf of any investor or investors whose pattern of trading or transaction history involves, in the opinion of the Fund or the Distributor, actual or potential harm to the Fund.The Distributor considers certain factors, such as transaction size, type of transaction, frequency of transaction and trade history, when determining whether to reject a purchase order.Investors who have not engaged in disruptive trading may also be prevented from purchasing shares of the Fund if the Fund or the Distributor believes a financial intermediary or its representative associated with that investor’s account has otherwise been involved in disruptive trading on behalf of other accounts or investors. 10 Despite the efforts of the Fund and the Distributor to prevent disruptive trading within the Fund and the adverse impact of such activity, there is no guarantee that Fund’s policies and procedures will be effective.Disruptive trading can not be detected until the investor has engaged in a pattern of such activity, at which time, the Fund may have experienced some or all of its adverse affects.Disruptive trading may be difficult to detect because investors may deploy a variety of strategies to avoid detection.In seeking to prevent disruptive trading practices in the Fund, the Fund and the Distributor consider only the information actually available to them at the time. In addition, the Fund receives orders through financial intermediaries (such as brokers) which may facilitate disruptive trading or utilize omnibus accounts that make it more difficult to detect and stop disruptive trading within the Fund.There may exist multiple tiers of the financial intermediary, each utilizing an omnibus account structure, that may further compound the difficulty to the Fund of detecting and stopping disruptive trading activity in Fund shares.However, the Distributor has entered into written agreements with the Fund’s financial intermediaries under which the intermediary must, upon request, provide the Fund with certain shareholder and identity trading information so that the Fund can enforce its disruptive trading prevention policies. To the extent that the Fund or its agents are unable to curtail excessive or short term trading (such as market timing), these practices may interfere with the efficient management of the Fund’s portfolio, and may result in the Fund engaging in certain activities to a greater extent then it otherwise would, such as engaging in more frequent portfolio transactions and maintaining higher cash balances.More frequent portfolio transactions would increase the Fund’s transaction costs and decrease its investment performance, and maintenance of a higher level of cash balances would likewise result in lower Fund investment performance.The costs of such activities would be borne by all Fund shareholders, including the long-term investors who do not generate the costs.Additionally, frequent trading may also interfere with the Advisor’s ability to efficiently manage the Fund and compromise its portfolio management strategy. Distributions and Tax Information The Fund expects to pay income dividends monthly, and to make distributions of net capital gains, if any, at least annually. 11 You may select one of the following options o Dividend and capital gain distributions used to purchase additional shares of the Fund.If you do not indicate a choice on your application, you will be assigned this option. o Capital gain distributions used to purchase additional shares of the Fund.Dividend distributions sent to you by check. o Dividend and capital gain distributions sent to you by check. Distributions are taxable regardless of whether you reinvest them or take them in cash.Income is taxed at ordinary federal income tax rates.Distributions will generally be taxed at ordinary federal income tax rates unless designated as capital gains distributions or qualified dividend distributions, in which case the distributions may be taxed at preferential long-term capital gains rates.Dividends and interest earned by the Fund may be subject to withholding and other taxes imposed by foreign countries, at rates from 10% to 40%.However, under certain circumstances you may be able to claim credits against your U.S. taxes for such foreign taxes.The Fund will also notify you each year of the amounts available as credits. 12 Fund Profile January 31, 2008 BRANDES INVESTMENT TRUST · Brandes Institutional Core Plus Fixed Income Fund This profile summarizes key information about Brandes Institutional Core Plus Fixed Income Fund (the “Fund”) that is included in the Fund’s prospectus.The Fund’s prospectus includes additional information about the Fund, including a more detailed description of the risks associated with investing in the Fund that you may want to consider before you invest. You may obtain the prospectus and other information about the Fund at no cost to you by calling (800) 331-2979 or contacting your financial representative. 1 Investment Objective of the Fund The Fund seeks to maximize total return, consisting of both current income and capital appreciation. Principal Investment Strategies of the Fund The Fund actively manages a diversified portfolio comprised primarily of debt securities. These include, but are not limited to, debt securities issued by U.S. and foreign companies, debt obligations issued or guaranteed by the U.S. Government and foreign governments and their agencies and instrumentalities, and U.S. and foreign mortgage-backed securities, collateralized mortgage obligations and asset-backed debt securities. Brandes Investment Partners, L.P., the investment advisor to the Fund (the “Advisor”), generally uses the principles of value investing to analyze and select debt securities for the Fund’s investment portfolio. The Fund invests in debt securities that can be purchased at a price or yield premium over U.S. Treasury securities (or other risk free securities) which the Advisor believes to be attractive based on the Advisor’s assessment of each security’s intrinsic value. The Advisor’s assessment of intrinsic value is based upon an analysis of the issuers’ ability to repay, the quality of the collateral (if any), liquidity, and other factors. The Advisor may also employ other types of analysis in assessing the attractiveness of a security, relying on present day pricing information, roll-down analysis, comparisons of a security’s yield with yields offered by other securities of similar quality and average life, and scenario analysis. The Fund invests in both investment-grade securities and non-investment grade securities (also known as “high-yield bonds” or “junk bonds”). The Advisor deems any security rated at least BBB- (or its equivalent) by one or more of Moody’s Investor Service, Inc., Standard & Poor’s Corporation, or Fitch Ratings, Ltd., or any security that has been determined by the Advisor to be of comparable quality, to be investment grade. At least 75% of the Fund’s total assets must be investment grade, measured at the time of purchase. Non-investment grade securities may be rated as low as D, may be in default of payment of principal and/or interest, or may not be rated. Although the Fund invests in debt securities of any maturity, under normal market conditions the Advisor seeks to maintain the duration of the Fund’s portfolio within 10% (above or below) the duration of the Lehman Brothers U.S. Aggregate Index.“Duration” is a measure of the sensitivity of a security’s price to changes in interest rates. The Fund will invest predominantly in dollar-denominated debt obligations.However, the Fund may invest up to 25% of its total fixed income assets, measured at the time of purchase, in non-U.S. dollar securities, and may engage in currency hedging.The Fund may use derivative instruments, such as options contracts, futures contracts and swap agreements, for risk management purposes or otherwise as part of its investment strategies. Additional information about the Fund’s investments will be available in the Fund’s annual and semi-annual reports to shareholders.In the Fund’s annual report, you will find a discussion of the market conditions and investment strategies that significantly affected the Fund’s performance during the period of the report.You may obtain these reports at no cost by calling (800) 331-2979. 2 Principal Risks of Investing in the Fund General Risk of Fixed Income Securities.As with most fixed income funds, the income on and value of your shares in the Fund will fluctuate along with interest rates. When interest rates rise, the market prices of the debt securities the Fund owns usually decline. When interest rates fall, the prices of these securities usually increase. Generally, the longer the Fund’s average portfolio maturity and the lower the average quality of its portfolio, the greater the price fluctuation. The price of any security owned by the Fund may also fall in response to events affecting the issuer of the security, such as its ability to continue to make principal and interest payments or its credit rating. Interest Rates Risk.The income generated by debt securities owned by the Fund will be affected by changing interest rates.In addition, as interest rates rise the values of fixed income securities held by the Fund are likely to decrease.Securities with longer durations tend to be more sensitive to changes in interest rates, usually making them more volatile than securities with shorter durations.Falling interest rates may cause an issuer to redeem or “call” a security before its stated maturity, which may result in the Fund having to reinvest the proceeds in lower yielding securities. Credit Risk.Fixed income securities are subject to varying degrees of credit risk, which are often reflected in credit ratings.The value of an issuer’s securities held by the Fund may decline in response to adverse developments with respect to the issuer.In addition, the Fund could lose money if the issuer or guarantor of a fixed income security is unable or unwilling to make timely principal and interest payments or to otherwise honor its obligations. Liquidity Risk.Liquidity risk exists when particular investments are difficult to purchase or sell. The Fund’s investments in illiquid securities may reduce the return of the Fund because it may be unable to sell such illiquid securities at an advantageous time or price. Investments in foreign securities, derivatives (e.g. options on securities, securities indexes, and foreign currencies) and securities with substantial market or credit risk tend to have the greatest exposure to liquidity risk. High Yield Risk.As a result of its investments in high yield securities and unrated securities of similar credit quality, the Fund may be subject to greater levels of interest rate, credit and liquidity risk than portfolios that do not invest in such securities. High yield securities are considered predominantly speculative with respect to the issuer’s continuing ability to make principal and interest payments.In addition, an economic downturn or period of rising interest rates could adversely affect the market for high yield securities and reduce the Fund’s ability to sell its high yield securities. If the issuer of a security is in default with respect to interest payments or principal payments, the Fund may lose its entire investment in the security. Mortgage Risk.Mortgage-related securities are subject to certain additional risks. Rising interest rates tend to extend the duration of mortgage-related securities, making them more sensitive to changes in interest rates.As a result, when holding mortgage-related securities in a period of rising interest rates, the Fund may exhibit additional volatility.In addition, mortgage-related securities are subject to prepayment risk.When interest rates decline, borrowers may pay off their mortgages sooner than expected. This can reduce the returns of the Fund because it will have to reinvest that money at the lower prevailing interest rates. 3 Risks of International Investing.Investments in foreign securities involve special risks.Investments in securities issued by entities outside the United States may be affected by conditions affecting local or regional political, social or economic stability; different accounting, auditing, financial reporting and legal standards and practices in some countries; expropriations; changes in tax policy; greater market volatility; and differing securities market structures and practices.Because the Fund may invest in securities payable in foreign (non-U.S.) currencies, it is also subject to the risk that those currencies will decline in value relative to the U.S. dollar, thus reducing the Fund’s return. Emerging Markets and Related Risks.Investing in emerging market securities involves risks which are in addition to the usual risks inherent in foreign investments.Some emerging markets countries may have fixed or managed currencies that are not free-floating against the U.S. dollar. Certain of these currencies have experienced substantial fluctuations or a steady devaluation relative to the U.S. dollar. The economies of some countries may differ favorably or unfavorably from the U.S. economy in such respects as rate of growth of gross domestic product, rate of inflation, capital reinvestment, resource self-sufficiency, number and depth of industries forming the economy’s base, condition and stability of financial institutions, governmental controls and investment restrictions that are subject to political change and balance of payments position.Further, investors may face greater difficulties or restrictions with respect to investments made in emerging markets countries than in the U.S. Emerging securities markets typically have substantially less volume than U.S. markets, securities in many of such markets are less liquid, and their prices often are more volatile than of comparable U.S. companies.Such markets often have different clearance and settlement procedures for securities transactions, and in come markets there have been times when settlements have been unable to keep pace with the volume of transactions, making it difficult to conduct transactions.Delays in settlement could result in temporary periods when assets which the Fund desires to invest in emerging markets may be uninvested.Settlement problems in emerging markets countries also could cause the Fund to miss attractive investment opportunities.Satisfactory custodial services may not be available in some emerging markets countries, which may result in the Fund’s incurring additional costs and delays in the transportation and custody of such securities. Derivative Risks.The Fund’s use of derivative instruments involves risks different from, and possibly greater than, the risks associated with investing directly in securities and other traditional investments.Derivatives are subject to a number of risks described elsewhere in this section, such as liquidity risk, interest rate risk, and credit risk.They also involve the risk of mispricing or improper valuation, risks inherent to fluctuating markets, portfolio management risks, the risk of imperfect documentation and the risk that changes in the value of the derivative may not correlate perfectly with the underlying asset, rate or index.When investing in a derivative instrument, the Fund could lose more than the principal amount invested.Also, suitable derivative transactions may not be available in all circumstances and there can be no assurance that the Fund will engage in these transactions to reduce exposure to other risks when that would be beneficial.In addition, the Fund’s use of derivatives may increase the taxes payable by shareholders. 4 Bar Chart and Performance Table Because the Fund is new, it does not have a full calendar year performance record to compare against other mutual funds or broad measures of securities market performance such as indices.Performance information will be available after the Fund has been in operation for one calendar year. Fees and Expenses The Fund has three classes of shares – Class I shares for institutional investors, Class E shares which pay service fees to intermediaries providing non-distribution services to their clients who own shares of the Fund, and Class S shares which pay intermediaries fees for providing distribution and non-distribution services to their clients who own shares of the Fund.Class S shares are not currently being sold. As an investor in the Fund, you will pay the following fees and expenses based on an estimate of the Fund’s first fiscal period.Annual Fund operating expenses are paid out of Fund assets and are reflected in its share price.If you purchase shares though a bank, broker or other investment representative, they may charge you an account-level fee for additional services provided to you in connection with your investment in the Fund. Shareholder Fees (fees paid directly from your investment) Core Plus Fund Class I Class E Class S Maximum Sales Charge (Load) Imposed on Purchases None None None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None None None Maximum Contingent Deferred Sales Charge None None None Redemption Fee None None None 5 Annual Fund Operating Expenses* (fees paid from Fund assets) Management fees 0.35% 0.35% 0.35% Distribution (rule 12b-1) fees 0.00% 0.00% 0.25% Other expenses Shareholder service fees 0.05% 0.25% 0.25% Other expenses 0.15% 0.15% 0.15% Total Other expenses 0.20% 0.40% 0.40% Total annual Fund operating expenses 0.55% 0.75% 1.00% Fee waiver/expense reimbursement (0.05%) (0.05%) (0.05%) Net annual Fund operating expenses 0.50% 0.70% 0.95% *The Advisor has agreed with Brandes Investment Trust to limit the Fund’s Class I, Class E and Class S annual operating expenses, including repayment of previous waivers, to the following percentages of the Fund’s average daily net assets attributable to such Classes through the Fund’s fiscal year ended September 30, 2008 0.50%, 0.70% and 0.95%, respectively. Use the following tables to compare fees and expenses of the Fund with those of other funds.It illustrates the amount of fees and expenses you would pay assuming the following: · $10,000 investment in the Fund · 5% annual return · all distributions are reinvested · redemption at the end of each period · no changes in the Fund’s operating expenses · reimbursement of fees and expenses as indicated above Because these examples are hypothetical and for comparison only, your actual costs may be different. Expense Examples 1 Year 3 Years Core Plus Fund – Class I $51 $171 Core Plus Fund – Class E $72 $235 Core Plus Fund – Class S $97 $313 Investment Advisor The Fund’s Advisor, Brandes Investment Partners, L.P., has been in business, through various predecessor entities, since 1974.As of December 31, 2007, the Advisor managed approximately $111.7 billion in assets for various clients, including corporations, public and corporate pension plans, foundations and charitable endowments, and individuals.The Advisor’s offices are at 11988 El Camino Real, Suite 500, San Diego, California 92130. 6 Managers of the Fund. The Fund’s investment portfolio is team-managed by an investment committee of the Advisor, whose members are senior portfolio management professionals of the firm.The Advisor also provides certain officers for the Trust.All investment decisions for the Fund are the responsibility of the Advisor’s Fixed Income Investment Committee (“Committee”).The members of the Committee are Charles S. Gramling, CFA, David J. Gilson, CFA, and Clifford Schireson.The Committee reviews the research and trade recommendations provided to it by members of the Advisor’s Fixed Income Group.The members of the Committee discuss the recommendations with the Fixed Income Group and make purchase and sell decisions based upon a unanimous vote of the voting members of the Committee (currently Messrs. Gramling and Gilson). Mr. Gramling joined the Advisor in 1999 and is co-head of its Fixed Income Group.Prior to joining the Advisor he was Senior Vice President and Portfolio Manager with Scudder Kemper Investments. Mr. Gilson joined the Advisor in 2002 and is an Associate Portfolio Manager and Analyst for the Group.From 2001 until joining the Advisor, he was President of VALUE Restoration, Inc., a turnaround management consulting practice.From 1999 until joining VALUE Restoration, Inc., he was Chief Financial Officer of James Page Brewing Company. Mr. Schireson joined the Advisor in 2004 and is the co-head of its Fixed Income Group and its director of institutional services.From 1998 until joining the Advisor, he was Managing Director of Robeco USA, LLC, an international investment advisor. 7 How To Buy Fund Shares The Fund has three Classes of shares – Class I, Class E and Class S shares.Class S shares are not currently being sold.The Fund sells shares only to certain institutional investors.Institutions which may invest in the Fund include qualified retirement and deferred compensation plans and trusts used to fund those plans, (including but not limited to those defined in section 401(a), 403(b), or 457 of the Internal Revenue Code (the “Code”)), “rabbi trusts,” foundations, endowments, corporations and other taxable and tax-exempt investors that would otherwise generally qualify as advisory clients of the Advisor.Others who may invest in the Fund include Trustees of the Trust, officers and employees of the Advisor, the Administrator and the Distributor, and their immediate family members, and certain other persons determined from time to time by the Distributor (including investment advisors or financial planners or their clients who may clear transactions through a broker-dealer, bank or trust company which maintains an omnibus account with the Fund’s Transfer Agent).If you purchase or redeem shares through a trust department, broker, dealer, agent, financial planner, financial services firm or investment advisor, you may pay an additional service or transaction fee to that institution.Except as indicated below, individual investors may not purchase shares, either directly or through brokerage accounts. Minimum Initial Investment The minimum initial investment in each Class of the Fund is generally $5 million.There is no minimum subsequent investment.The Distributor may waive the minimum investment for financial intermediaries and other institutions making continuing investments in the Fund on behalf of underlying investors and from time to time for other investors, including retirement plans and employees of the Advisor. Purchases through a Securities Dealer You may purchase shares of the Fund through a securities dealer which has an agreement with the Distributor (a “selected dealer”).Selected dealers are authorized to designate other intermediaries to accept purchase and redemption orders on the Fund’s behalf.The Fund will price your order for shares of each Class at the net asset value per share (“NAV”) of the Class next computed after it is accepted by an authorized dealer or the dealer’s authorized designee.The Trust and the Distributor reserve the right to cancel an order for which payment is not received from a selected dealer by the third business day following the order.A selected dealer may impose postage and handling charges on your order. Purchases through the Transfer Agent To purchase shares of the Fund directly from the Fund’s Transfer Agent, complete the Account Application (available from the Fund’s Transfer Agent or a selected dealer) and mail it to the Transfer Agent at the address shown on the Application.You may pay by a check with the Application, or by a wire transfer of funds as described below.You can make additional investments by wire or by mailing a check, together with the investment form from a recent account statement. 8 Wire transfer instructions may be obtained by contacting the Fund’s Transfer Agent at (617) 946-1945. How to Sell Fund Shares How to Redeem Shares Your shares may be redeemed only by instructions from the registered owner of your shareholder account.If you are a participant in a retirement or other plan, direct your redemption requests to the plan sponsor or administrator, which may have special procedures for processing such requests and is responsible for forwarding requests to the Fund’s Transfer Agent. You may redeem shares of either Class by contacting your selected dealer or authorized intermediary.The selected dealer or authorized intermediary can arrange for the repurchase of the shares through the Fund’s distributor at the NAV of the Class next determined after the selected dealer or authorized intermediary receives your instructions.The selected dealer or authorized intermediary may charge you for this service.If your shares are held in a selected dealer’s or authorized intermediary’s “street name,” you must redeem them through the dealer or intermediary. You may also redeem shares by mailing instructions to the Fund’s Transfer Agent, State Street Bank and Trust Company, P.O. Box 642, Boston, Massachusetts 02117-9818, or by delivering instructions to the Fund’s Transfer Agent at 200 Clarendon Street, 16th Floor, Boston, Massachusetts 02116.The instructions must specify the name of the Fund, the Class of shares to be redeemed, the number of shares or dollar amount to be redeemed and your name and account number.A corporation, partnership, trust or fiduciary redeeming shares must submit written evidence of authority acceptable to the Fund’s Transfer Agent and the signature must be medallion guaranteed.The price you will receive for Fund shares redeemed is the next determined NAV for the shares after the Fund’s Transfer Agent has received a completed redemption request. Telephone Redemptions You may establish telephone redemption privileges by checking the appropriate box and supplying the necessary information on the Account Application.You can then redeem shares by telephoning the Transfer Agent at (617) 937-1945, between the hours of 9:00 a.m. and 4:00 p.m. Eastern time on a day when the New York Stock Exchange is open for trading.If the Fund’s Transfer Agent receives your redemption request before 4:00 p.m. Eastern time on a day when the New York Stock Exchange is open for trading, it will process your request that day; otherwise, it will process your request on the next business day.Institutional investors may also make special arrangements with the Transfer Agent for designating personnel who are authorized to place telephone redemption requests. The Trust will use procedures, such as assigned personal identification numbers, designed to provide reasonable verification of the identity of a person making a telephone redemption request.The Trust reserves the right to refuse a telephone redemption request if it believes that the person making the request is neither the record owner of the shares being redeemed nor otherwise authorized by the shareholder to request the redemption.You will be promptly notified of any refused request for a telephone redemption.If these normal identification procedures are not followed, the Trust or its agents could be liable for any loss, liability or cost which results from acting upon instructions of a person believed to be a shareholder telephone redemption. 9 Redemption Payments Redemption payments will be made within seven days after receipt by the Fund’s Transfer Agent of the written or telephone redemption request, any share certificates, and, if required, a signature guarantee and any other necessary documents, except as indicated below.In consideration of the best interests of the remaining shareholders and to the extent permitted by law, the Trust reserves the right to pay any redemption proceeds in whole or in part by distributing securities held by the Fund instead of cash, although it is highly unlikely that shares would ever be so redeemed “in kind.”If your shares are redeemed in kind, you will incur transaction costs when you sell the securities distributed to you.Payment may be postponed or the right of redemption suspended at times when the New York Stock Exchange is closed for other than customary weekends and holidays, when trading on such Exchange is restricted, when an emergency exists as a result of which disposal by the Trust of securities owned by the Fund is not reasonably practicable or it is not reasonably practicable for the Trust fairly to determine the value of the Fund’s net assets, or during any other period when the SEC so permits. Redemption proceeds are generally paid by check.However, at your request, the Fund’s Transfer Agent will wire redemption proceeds of $300 or more to your bank account.Requests for redemption by wire should include the name, location and ABA or bank routing number (if known) of the designated bank and your bank account number. Redemption of Small Accounts If the value of your investment in the Fund falls below $100,000 because of redemptions, the Trust may notify you, and if your investment value remains below $100,000 for a continuous 60-day period, the Trust may redeem your shares of the Fund.However, the Trust will not redeem shares based solely upon changes in the market that reduce the NAV of your shares.The minimum account size requirements do not apply to shares held by officers or employees of the Advisor or its affiliates or Trustees of the Trust.The Trust reserves the right to modify or terminate these involuntary redemption features at any time upon 60 days’ notice. Policy on Disruptive Trading The Fund is designed as a long-term investment and, therefore, is not appropriate for “market timing” or other trading strategies that entail rapid or frequent investment and disinvestment which could disrupt orderly management of the Fund’s investment portfolio (“disruptive trading”). The Board of Trustees has adopted policies and procedures reasonably designed to monitor Fund trading activity and, in cases where disruptive trading activity is detected, to take action to stop such activity.The Fund reserves the right to modify these policies at any time without shareholder notice.In particular, the Fund or the Fund’s distributor (the “Distributor”) may, without any prior notice, reject a purchase order of any person acting on behalf of any investor or investors whose pattern of trading or transaction history involves, in the opinion of the Fund or the Distributor, actual or potential harm to the Fund.The Distributor considers certain factors, such as transaction size, type of transaction, frequency of transaction and trade history, when determining whether to reject a purchase order.Investors who have not engaged in disruptive trading may also be prevented from purchasing shares of the Fund if the Fund or the Distributor believes a financial intermediary or its representative associated with that investor’s account has otherwise been involved in disruptive trading on behalf of other accounts or investors. 10 Despite the efforts of the Fund and the Distributor to prevent disruptive trading within the Fund and the adverse impact of such activity, there is no guarantee that Fund’s policies and procedures will be effective.Disruptive trading can not be detected until the investor has engaged in a pattern of such activity, at which time, the Fund may have experienced some or all of its adverse affects.Disruptive trading may be difficult to detect because investors may deploy a variety of strategies to avoid detection.In seeking to prevent disruptive trading practices in the Fund, the Fund and the Distributor consider only the information actually available to them at the time. In addition, the Fund receives orders through financial intermediaries (such as brokers) which may facilitate disruptive trading or utilize omnibus accounts that make it more difficult to detect and stop disruptive trading within the Fund.There may exist multiple tiers of the financial intermediary, each utilizing an omnibus account structure, that may further compound the difficulty to the Fund of detecting and stopping disruptive trading activity in Fund shares.However, the Distributor has entered into written agreements with the Fund’s financial intermediaries under which the intermediary must, upon request, provide the Fund with certain shareholder and identity trading information so that the Fund can enforce its disruptive trading prevention policies. To the extent that the Fund or its agents are unable to curtail excessive or short term trading (such as market timing), these practices may interfere with the efficient management of the Fund’s portfolio, and may result in the Fund engaging in certain activities to a greater extent then it otherwise would, such as engaging in more frequent portfolio transactions and maintaining higher cash balances.More frequent portfolio transactions would increase the Fund’s transaction costs and decrease its investment performance, and maintenance of a higher level of cash balances would likewise result in lower Fund investment performance.The costs of such activities would be borne by all Fund shareholders, including the long-term investors who do not generate the costs.Additionally, frequent trading may also interfere with the Advisor’s ability to efficiently manage the Fund and compromise its portfolio management strategy. Distributions and Tax Information The Fund expects to pay income dividends monthly, and to make distributions of net capital gains, if any, at least annually. 11 You may select one of the following options o Dividend and capital gain distributions used to purchase additional shares of the Fund.If you do not indicate a choice on your application, you will be assigned this option. o Capital gain distributions used to purchase additional shares of the Fund.Dividend distributions sent to you by check. o Dividend and capital gain distributions sent to you by check. Distributions are taxable regardless of whether you reinvest them or take them in cash.Income is taxed at ordinary federal income tax rates.Distributions will generally be taxed at ordinary federal income tax rates unless designated as capital gains distributions or qualified dividend distributions, in which case the distributions may be taxed at preferential long-term capital gains rates.Dividends and interest earned by the Fund may be subject to withholding and other taxes imposed by foreign countries, at rates from 10% to 40%.However, under certain circumstances you may be able to claim credits against your U.S. taxes for such foreign taxes.The Fund will also notify you each year of the amounts available as credits. 12 Fund Profile January 31, 2008 BRANDES INVESTMENT TRUST · Separately Managed Account Reserve Trust This profile summarizes key information about Separately Managed Account Reserve Trust (the “Fund”) that is included in the Fund’s prospectus.The Fund’s prospectus includes additional information about the Fund, including a more detailed description of the risks associated with investing in the Fund that you may want to consider before you invest. You may obtain the prospectus and other information about the Fund at no cost to you by calling (800) 331-2979 or contacting your financial representative. 1 Investment Objective of the Fund The Fund seeks to maximize total long-term return. Principal Investment Strategies of the Fund The Fund invests primarily in a diversified portfolio of debt securities. These include debt obligations issued or guaranteed by the U.S. Government and foreign governments and their agencies and instrumentalities, debt securities issued by U.S. and foreign companies, collateralized mortgage obligations, and U.S. and foreign mortgage-backed and asset-backed debt securities. Brandes Investment Partners, L.P., the investment advisor to the Fund (the “Advisor”), generally uses the principles of value investing to analyze and select debt securities for the Fund’s investment portfolio.The Fund invests primarily in debt securities that the Advisor believes offer attractive yield premiums over risk-free U.S. treasury securities based upon an analysis of the issuer’s ability to repay and the quality of the collateral (if any) supporting the debt obligation. The Fund invests in both securities rated as investment grade by one or more of the credit rating agencies (securities rated at least BBB- by Standard & Poor’s or Fitch or Baa3 by Moody’s or determined by the Advisor to be of comparable quality) and in non-investment grade, high yield securities.The Fund may invest up to 60% of its total assets measured at the time of purchase in high yield securities.The Fund invests in debt securities of any maturity, and there is no limit on the Fund’s average portfolio maturity.The average portfolio duration of the Fund typically will vary and, under normal market conditions, will range between one and ten years.Duration is a measure related to the expected life of a fixed income security that is used to approximate the sensitivity of a security’s price to changes in interest rates. The Fund may invest up to 60% of its total assets in non-U.S. dollar securities, and may engage in currency hedging.The Fund may use derivative instruments, such as options contracts, futures contracts and swap agreements, for risk management purposes or otherwise as part of its investment strategies. Additional information about the Fund’s investments will be available in the Fund’s annual and semi-annual reports to shareholders.In the Fund’s annual report, you will find a discussion of the market conditions and investment strategies that significantly affected the Fund’s performance during the period of the report.You may obtain these reports at no cost by calling(800) 331-2979. Principal Risks of Investing in the Fund General Risk of Fixed Income Securities.The Fund’s principal risks are those of investing in the fixed income securities.As with most fixed income funds, the income on and value of your shares in the Fund will fluctuate along with interest rates. When interest rates rise, the market prices of the debt securities the Fund owns usually decline. When interest rates fall, the prices of these securities usually increase. Generally, the longer the Fund’s average portfolio maturity and the lower the average quality of its portfolio, the greater the price fluctuation. The price of any security owned by the Fund may also fall in response to events affecting the issuer of the security, such as its ability to continue to make principal and interest payments or its credit rating. 2 Interest Rates Risk.The income generated by debt securities owned by the Fund will be affected by changing interest rates.In addition, as interest rates rise the values of fixed income securities held by the Fund are likely to decrease.Securities with longer durations tend to be more sensitive to changes in interest rates, usually making them more volatile than securities with shorter durations.Falling interest rates may cause an issuer to redeem or “call” a security before its stated maturity, which may result in the Fund having to reinvest the proceeds in lower yielding securities. Credit Risk.Securities are subject to varying degrees of credit risk, which are often reflected in credit ratings.The value of an issuer’s securities held by the Fund may decline in response to adverse developments with respect to the issuer.In addition, the Fund could lose money if the issuer or guarantor of a fixed income security is unable or unwilling to make timely principal and interest payments or to otherwise honor its obligations. Liquidity Risk.Liquidity risk exists when particular investments are difficult to purchase or sell. The Fund’s investments in illiquid securities may reduce the return of the Fund because it may be unable to sell such illiquid securities at an advantageous time or price. Investments in foreign securities, derivatives (e.g. options on securities, securities indexes, and foreign currencies) and securities with substantial market or credit risk tend to have the greatest exposure to liquidity risk. High Yield Risk.As a result of its investments in high yield securities and unrated securities of similar credit quality (commonly known as “junk bonds”), the Fund may be subject to greater levels of interest rate, credit and liquidity risk than portfolios that do not invest in such securities. High yield securities are considered predominantly speculative with respect to the issuer’s continuing ability to make principal and interest payments.In addition, an economic downturn or period of rising interest rates could adversely affect the market for high yield securities and reduce the Fund’s ability to sell its high yield securities. If the issuer of a security is in default with respect to interest payments or principal payments, the Fund may lose its entire investment. Mortgage Risk.Mortgage-related securities are subject to certain additional risks. Rising interest rates tend to extend the duration of mortgage-related securities, making them more sensitive to changes in interest rates.As a result, when holding mortgage-related securities in a period of rising interest rates, the Fund may exhibit additional volatility.In addition, mortgage-related securities are subject to prepayment risk.When interest rates decline, borrowers may pay off their mortgages sooner than expected. This can reduce the returns of the Fund because it will have to reinvest that money at the lower prevailing interest rates. Risks of International Investing.Investments in foreign securities involve special risks.Because the Fund may invest in securities payable in foreign (non-U.S.) currencies, it is subject to the risk that those currencies will decline in value relative to the U.S. dollar, thus reducing the Fund’s return.Investments in securities issued by entities outside the United States may also be affected by conditions affecting local or regional political, social or economic instability; different accounting, auditing, financial reporting and legal standards and practices in some countries; expropriations; changes in tax policy; greater market volatility; and differing securities market structures and practices. Derivative Risks.The Fund typically uses derivatives as a substitute for taking a position in the underlying asset and/or as part of a strategy designed to reduce exposure to other risks, such as interest rate or currency risk.The Fund’s use of derivative instruments involves risks different from, and possibly greater than, the risks associated with investing directly in securities and other traditional investments.Derivatives are subject to a number of risks described elsewhere in this section, such as liquidity risk, interest rate risk, and credit risk.They also involve the risk of mispricing or improper valuation, risks inherent to fluctuating markets, portfolio management risks, the risk of imperfect documentation and the risk that changes in the value of the derivative may not correlate perfectly with the underlying asset, rate or index.When investing in a derivative instrument, the Fund could lose more than the principal amount invested.Also, suitable derivative transactions may not be available in all circumstances and there can be no assurance that the Fund will engage in these transactions to reduce exposure to other risks when that would be beneficial.In addition, the Fund’s use of derivatives may increase the taxes payable by shareholders. 3 Short-Term Investments.The Fund may invest from time to time in short-term cash equivalent securities either as part of its overall investment strategy or for temporary defensive purposes in response to adverse market, economic, political or other conditions which in the Advisor’s discretion require investments inconsistent with the Fund’s principal investment strategies.As a result of taking such temporary defensive positions, the Fund may not achieve its investment objective. Bar Charts and Performance Table The table below gives some indication of the risks of an investment in the Fund by comparing the Fund’s performance with the Lehman Brothers U.S. Aggregate Index.The return information provided illustrates how the Fund’s performance can vary, which is one indication of the risks of investing in the Fund.The chart and table assume reinvestment of dividends and distributions.The Fund’s past performance, before and after taxes, does not necessarily indicate how the Fund will perform in the future. During the period shown in the bar chart, the highest quarterly return was 4.24% (3rd quarter, 2006) and the lowest quarterly return was –0.96% (2nd quarter, 2007). Average Annual Total Returns (For the period ending December 31, 2007) Separately Managed Account Reserve Trust 1 Year Since Inception (1) Return Before Taxes 0.55% 4.49% Return After Taxes on Distributions (2) -1.98% 1.90% Return After Taxes on Distributions and Sale of Fund Shares (2) 0.38% 2.35% Lehman Brothers U.S. Aggregate Index (3) 6.97% 5.39% Lehman Brothers U.S. Intermediate Credit Index (4) 5.60% 4.75% (1)
